Citation Nr: 1545284	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-17 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from January 2002 to August 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.     


FINDING OF FACT

Tinnitus is not attributable to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard February 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in October 2011 shortly prior to his claim in connection with a separate hearing loss claim.  Although the examination was conducted prior to the Veteran's tinnitus claim, it is satisfies the duty to exist in these circumstances.  The examination findings are sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Some chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran reports a history of tinnitus since his service.  He is competent to report the existence of symptoms such as ringing in the ears.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran was also diagnosed with tinnitus during an October 2011 VA examination.  Thus, there is sufficient evidence of a current disability.  

The Veteran's service treatment records include audiograms indicating that he was routinely exposed to noise during his service.  Additionally, exposure to loud noise is consistent with the Veteran's circumstances of combat service as he was awarded the Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Exposure to loud noise during service is therefore established by the evidence of record.

The question remains as to the onset of tinnitus or whether there is a nexus between current tinnitus and in-service noise exposure.

On a February 2005 post-deployment assessment, the Veteran denied experiencing ringing in his ears.  His July 2005 separation examination is negative for findings of tinnitus.  The Veteran did not report a history of ringing in his ears upon his discharge from service, although he did report other injuries and diseases.  

During an October 2011 VA audiological examination, the Veteran reported that he first observed tinnitus during service.  The examiner noted that the Veteran's hearing acuity was normal upon his discharge from service, and that there was no evidence of hearing loss during the examination.  The Veteran also reported using hearing protection during service.  The examiner pointed out that "if he was protected enough to prevent hearing loss, then it is not likely that tinnitus could have been caused by the exposure either as the two are so closely related."  

In a March 2015 statement, the Veteran, via his representative, noted that tinnitus can be triggered months or years after acoustic trauma, and urged VA to consider the possibility of "delayed-onset tinnitus."  

The VA examination is persuasive and of significant probative weight, as it is reasonably based on the evidence of record, the examiner's personal evaluation of the Veteran, and the examiner's own professional judgment.  

The evidence in support of a link between the Veteran's tinnitus and his service consists entirely of the Veteran's competent assertions as to the onset of tinnitus during service.  However, the Veteran specifically denied having tinnitus on a February 2005 post-deployment assessment; his July 2005 separation examination was normal; and he did not report tinnitus on his report of medical history, despite reporting other diseases and injuries incurred during service.  Additionally, the Veteran reported a history of tinnitus since service during his October 2011 VA examination, but then urged the Board to consider the possibility of a delayed-onset of tinnitus.  The inconsistency with which the Veteran reports the onset of his symptoms diminishes the credibility of his statements; thus, they are of little probative value as to onset or continuity of symptomatology.

In consideration of the evidence, the Board finds that the Veteran's tinnitus did not have its onset during, and is not related to, active service.  The Board accords the persuasive October 2011 VA opinion the most evidentiary weight.  Given the unreliable history of onset, the evidence weighs against a nexus between the Veteran's tinnitus and his service.

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for tinnitus; there is no doubt to be resolved; and service connection for tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.          § 3.102.


ORDER

Service connection for tinnitus is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


